Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12, 16-22 is  rejected under 35 U.S.C. 103 as being unpatentable over Bursell (U.S Patent Application Publication 2014/0258446; Reference cited as prior art in previous office action) in  view of Afshari et.al. (U.S Patent 6,577,962)

Regarding claims 1, 17, 20,  Bursell discloses , a method performed by one or more computers, the method comprising:     

accessing, by the one or more computers[“the cloud system in FIG. 5 may be configured to provision, create, and manage virtual machines and their operating environments (e.g., hypervisors, storage resources, services offered by the network elements, etc.) for customers at client computers 550a-550n, over a network 540 (e.g., the Internet), to provide customers with computational resources, data storage services, networking capabilities, and computer platform and application support.”, 0070;  “The cloud management server 510 may include one or more hardware and software components that provide the interfaces through which cloud operators or administrators, and cloud customers, may interact with the cloud system…”, 0074], information indicating a planned usage level  for a period of time, wherein the planned usage level represents usage of cloud computing services [“A cloud management system 510 also may include a resource usage monitor component 515 configured to monitor the usage of the physical resources 530 in the cloud system by virtual machines..”, 0077; “Customers in the cloud computing environment may purchase a number of virtual machines from the cloud provider, and at the time of the purchase may provide desired specifications or capabilities for their virtual machines and/or may provide some information about their business or planned virtual machine usage…when purchasing a set of virtual machines, and a resource usage monitor may use the customer's business size, type and/or business model to determine virtual machine profiles and anticipate future resource usage for the customer's virtual machines….”, 0093;] by a group of multiple computing environments that is planned to occur over the period of time[“The client machine(s) 140 can in some embodiment be referred to as a single client machine 140 or a single group of client machines 140”, 0029-0030; “Physical resource usage data may include information indicating the amounts (as percentages or absolute amounts) of a physical resource being used at a particular time (or over a period of time) by the different virtual machines using the physical resource.”, 0077; ( i.e the resource usage monitor of the cloud management server receives an indication of the planned resource usage of the cloud resources/ virtual machines (VM’s) from multiple customers/ clients over a period of time)];

monitoring, by the one or more computers ,usage of cloud computing services during the period of time by  the group of multiple computing environments [“..Such usage data may take the form of averages, maximums, and/or minimums over a period a time. In certain embodiments, the resource usage monitor 515 may receive or determine resource availability levels, alternatively or in additional to resource usage levels, corresponding to amounts of unused physical resources within the cloud system at particular times.”,0077; “resource usage data may be received corresponding to one or more virtual machines in a cloud computing environment. The resource usage data may correspond to a set of virtual machines within a single virtualization server, for example, to perform a dynamic configuration of the virtual machines and physical resources within the host. .”, 0086] ;
accessing, by the one or more computers, historical usage data indicating usage patterns that indicate usage of cloud computing services by the group of multiple computing environments over one or more prior periods of time[ “By analyzing by the previous and current resource usage data for a single virtual machine or a set of related virtual machines, a resource usage monitor or other management component may determine virtual machine profiles corresponding to the purposes of the virtual machines, and may then calculate anticipated future resource usage amounts for the virtual machines based on the current resource usage data and/or the determined profiles…”, 0088; 0093]. 
generating, by the one or more computers, the usage patterns, the predicted usage measure indicating an amount of usage of cloud computing services that the group of multiple computing environments is predicted to use over the period of time  [0077; “The data received in step 701 may represent usage amounts, levels, and/or statistics indicating usage by different virtual machines of any physical resource within the cloud computing environment. Additionally, the usage data may correspond to resource usage values for the virtual machines at a particular point in time, or resource usage averages by the virtual machines over a period of time.”, 0087-0088; 0104; Fig.8A]; 
generating, by the one or more computers, a cloud computing usage notification based on the planned usage level and the predicted  usage measure[ “By analyzing by the previous and current resource usage data for a single virtual machine or a set of related virtual machines, a resource usage monitor or other management component may determine virtual machine profiles corresponding to the purposes of the virtual machines, and may then calculate anticipated future resource usage amounts for the virtual machines based on the current resource usage data and/or the determined profiles”, 0088; 0090; “…planned virtual machine usage..”0093; “..Customers may contacted automatically (e.g., by email or via a cloud management console application) with an offer or notification regarding the potential dynamic reconfiguration of the cloud resources ..”, 0104;  ( i.e. determining  a new profile based on the planned usage data and current usage data and generating a notification) ]; and 
providing, by the one or more computers, the cloud computing usage notification for presentation by an electronic device[ “The server 106, in some embodiments, executes a remote presentation client or other client or program that uses a thin-client or remote-display protocol to capture display output generated by an application executing on a server 106 and transmits the application display output to a remote client 140 ..”, 0033; “If the cloud management system is configured to automatically perform dynamic configurations (705:Yes), or if the customer has been offered or notified of the reconfiguration in step 706 (and has approved of the configuration, if approval is required), then in step 707 the virtual machines, virtualization servers, and other cloud resources may be reconfigured and/or reallocated in accordance with any configurations determined in step 704..”, 0107; 0074; (i.e the cloud management console providing a notification to customers/ clients for a change in configuration of the virtual machines or the resources based on the change in the resource usage)].

 However Bursell does not expressly disclose  monitoring, by the one or more computers and during an initial portion of the period of time, before the end of the time period, generating, by the one or more computers, a predicted usage measure for the time period based on (i) the monitored usage of the cloud computing services during the initial portion of the period of time.

In the same field of endeavor (e.g. updating the forecasting models in real-time by updating the model parameters in real-time), Afshari teaches ,
monitoring, by the one or more computers and during an initial portion of the period of time, [ “ The system may also retrieve periodically updated, such as hourly, data (i.e., temperature and/or load information) from the database 20 (Step 53), calculate the forecast day's average temperature (Step 54), and adjust the forecast profile as needed (i.e., adjust the forecast profile so that its average is similar to that of the forecast day's average) (Step 55).”, Fig.6 ; col 6 lines 6-12; ( i.e. monitoring the  usage data hourly  within a day. Hence monitoring  during a portion of a day/ period of time)]
before the end of the time period, generating, by the one or more computers, a predicted usage measure for the time period based on (i) the monitored usage of the cloud computing services during the initial portion of the period of time [“measured load data becomes available, by comparing measured load data with model prediction information, the system may refine the model parameters in real-time, without requiring any off-line reprocessing to provide real-time, adaptive forecasting. For example, the following algorithm may be used to update the estimated parameter vector .theta.: ##EQU2## where P represents the information matrix (database table 40a).”, col 6 lines 39-51 ; “the resulting P values may be used by the parameter identification module 36 as update coefficients used to perform hourly load usage updating functions, while the resulting .theta. values may be used by the load prediction module 38 to generate energy usage load forecast information when a forecast profile is requested. As model parameters become updated by the system in real-time, preferably the prior P values stored in the system are overwritten by the current P values”, col 7 lines 10-21; “.. to forecast load, the load prediction module 38 may perform the following steps. First, the system may retrieve a forecast day indicator (Step 70), and determine the current day type (Step 71). The system may then retrieve minimum and maximum temperatures for the forecast day indicator from the forecast weather database 46 (Step 72), retrieve a prior profile from the historical weather database 48 (Step 73), and adjust the historical profile accordingly (Step 74). For each hour, the system may determine D.sub.c and D.sub.h values (Step 75), retrieve the appropriate parameter vectors from the parameter database table 40a, 40b (Step 76), and estimate energy usage load accordingly (Step 77) to generate a forecast load profile.”, col 7 lines 53-67 (i.e. the load usage parameter of a forecast profile  is updated based on monitoring the load usage every hour within a day. Hence generating the predicted usage measure before the end of the day/ time period)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bursell with Afshari. Afshari’s teaching of adapting the forecasting model to changing operational conditions would substantially improve Bursell’s system to generate up-to-date forecasting models in real-time without offline reprocessing.

Regarding Claims 2, 18 Bursell discloses , comparing, by the one or more computers, the predicted usage measure with the planned usage level [“0087; “By analyzing by the previous and current resource usage data for a single virtual machine or a set of related virtual machines.”, 0088; 0090] ; and 
wherein providing the cloud computing usage notification comprises providing the cloud computing usage notification based on the comparison[ 0104;0107;0074].  
Regarding claims 3, 19, Bursell discloses, performing a management action for one or more of the multiple computing environments based on the predicted usage measure and the planned usage level[0088;0090;0093], wherein the management action comprises at least one of: 
changing a duration that a running computing environment is permitted to continue running; 
changing a default duration limit that computing environments are permitted to run; 
changing a level of computing resources allocated to a running computing environment; [0104;”… and may then calculate anticipated future resource usage amounts for the virtual machines based on the current resource usage data and/or the determined profiles”, 0088]
 changing a default level of computing resources allocated to computing environments; 
changing a policy governing extension of computing environment duration; 
changing a threshold for an amount of activity for a computing environment to be shut down; 
changing a threshold for an inactive computing environment to be re-started; 
changing an execution priority for a computing environment; or 
changing an amount of environments that are permitted to run concurrently.  

Regarding claim 4, Bursell discloses,  wherein the planned usage level is a planned usage level for an organization or portion of an organization[ Customers in the cloud computing environment may purchase a number of virtual machines from the cloud provider, and at the time of the purchase may provide desired specifications or capabilities for their virtual machines and/or may provide some information about their business or planned virtual machine usage…when purchasing a set of virtual machines, and a resource usage monitor may use the customer's business size, type and/or business model to determine virtual machine profiles and anticipate future resource usage for the customer's virtual machines….”, 0093; (i.e the planned usage level of a business or an organization)]; 
wherein the group of multiple computing environments are computing environments of the organization or the portion of the organization , the group of multiple computing environments including computing environments managed by different members of the organization[0029-0030; 0077]; 
wherein the predicted  usage measure is an aggregate measure of usage of cloud computing services by the organization or the portion of the organization[ “The resource usage data for a virtual machine may be absolute usage amounts (e.g., total amounts of processing capacity, storage, or network element capacity), or relative usage amounts (e.g., percentages of processing capacity, storage, or network element capacity) used by the virtual machine within its host server…”, 0087]; and 
wherein providing the notification comprises providing the notification to one or more users designated to receive notifications regarding usage for the organization or the portion of the organization[ 0104-0105; “…706 (and has approved of the configuration, if approval is required  …”, 0107; ( i.e it is apparent that a notification is provided to an user/ customer of the client device)].

Regarding claim 5, Bursell  discloses, determining a forecasted usage of cloud computing services over the period of time [0077;0093] based on at least one of: 
Predicted usage measures for the group of computing environments during one or more time periods before the period of time; 
a predicted usage measure for the group of computing environments for the period of time[0077;  0087]; or one or more patterns of usage of cloud computing services by the group of computing environments[0091].  

Regarding claim 6, Bursell discloses, comprising providing periodic alerts indicating[‘a cloud management server may provide notifications to customers in step 706 that inform the customers of changes in the resource usage levels of the customer's virtual machines. ..”, 0105] (i) usage during a current time period [ “Resource usage data may be stored locally in the virtualization servers 610 and 620 and periodically transmitted to the resource usage monitor 630 according to a predetermined schedule..”, 0081]; and (ii) a usage limit corresponding to the current time period. [ For example, if resource usage monitor 630 observes a set of virtual machines exhibiting the same resource usage patterns over a period of time within the cloud computing environment, the resource usage monitor 630 may identify the pattern as a new profile and determine the profile parameters (e.g., usage amounts of various resources, patterns of changes in resource usage, and minimum/maximum thresholds that define the limits of the profile) and create a new profile type…Other profile types may correspond to resource usage levels indicating that a virtual machine that is operating within or is exceeding the acceptable bounds of a service level agreement (SLA) between the cloud system and the customer (i.e., SLA-based profiles)” , 0091].

Regarding claim 7, Bursell  discloses determining, for each of the periodic alerts[0033;0105], a forecasted usage measure of cloud computing resources for the group of computing environments for the current time period [0093;0104] , and providing the forecasted usage measures in the respective periodic alerts [0107].  

Regarding claim 8, Bursell discloses , determining that the predicted  usage measure has reached a threshold that is based on the planned usage level [ “…If the difference between available resource capacity levels and the resource usage levels for the customer's virtual machines is greater than a predetermined threshold amount (e.g., any resource deficiency, a 5% resource deficiency, a 10% resource deficiency, etc.) then the cloud management server may be configured to offer the additional resources to the customer..”, 0104]
 wherein providing the notification comprises, in response to determining that the predicted usage measure has reached the threshold, providing a notification indicating that the usage measure has reached the threshold[0104].  

Regarding claim 9, Bursell teaches, accessing data indicating multiple thresholds each indicating different predetermined proportions of the planned usage level; and monitoring whether the usage of cloud computing services by the group of multiple computing environments reaches any of the multiple thresholds[ “..To identify the virtual machine profiles and sizes, the resource usage monitoring system 630 or other component within the cloud computing environment may compare the relative (or absolute) amounts of physical resource usage of virtual machines to predetermined profiles or threshold values or ranges (e.g., processor usage thresholds, memory usage thresholds, network bandwidth thresholds, etc.). For example, the resource usage of virtual machine VM1 in the example table in FIG. 8A indicates that VM1 uses relatively high processing capacity, and a relatively low amount of memory and network bandwidth….”, 0090-0091;0093] .

Regarding claim 10, Bursell discloses,  comprising storing planned usage levels for each of multiple classes of cloud computing services[0093; ( i.e storing the usage levels of the virtual machines as per the requirements from the customer ); “the resource usage data received in step 701 may be analyzed to identify virtual machine profiles (or classifications), and/or to anticipate future resource usage by the virtual machines. By analyzing by the previous and current resource usage data for a single virtual machine or a set of related virtual machines, a resource usage monitor or other management component may determine virtual machine profiles corresponding to the purposes of the virtual machines…”, 0082]
 wherein monitoring the usage of cloud computing services comprises monitoring the usage of each of the multiple classes of cloud computing services by the group of multiple computing environments and comparing monitored usage with corresponding planned usage levels[0088; 0090].  

Regarding claim 11, comprising providing, for presentation to a user, a notification that is conditioned on determining that one or more predetermined criteria have been satisfied[ 0104], the one or more predetermined criteria including at least one of: 
determining that the user has a number of running environments that satisfies a threshold;
 determining that usage of cloud computing services by computing environments of the user exceeds a typical pattern for the user or for the computing environments [0091;0104]; 
determining that the user has used at least a minimum amount of cloud computing services over the period of time; 
determining that the user has at least one computing environment running; 
determining that a computing environment associated with the user was automatically shut down; and
 determining that a computing environment associated with the user has less than a threshold level of activity for at least a minimum amount of time.  

Regarding claim 12, Bursell discloses for one or more proper subsets of the group of multiple computing environments[ “.a customer in a cloud system may request the creation of one or more virtual machines having specified capabilities (e.g., processor capacity, disk storage, bandwidth).  Within the cloud system, a resource manager may select virtualization servers (or host servers) to host the new virtual machines, and may provision and create the new virtual machines using the resources of the host servers and other physical resources within the cloud computing environment (e.g., storage disks, network devices)]: 
tracking usage of cloud computing services[ 0075;0077;0087]; and 
providing cloud computing usage notifications indicating a usage measure indicating cloud computing services used by the subset[ 0104; 0107; 0074].  

Regarding claim 16,  Bursell  discloses , storing usage data that indicates, for one or more computing environments, usage of cloud computing services at different times by the one or more computing environments[ 0077;0087];
determining baseline usage characteristics for the one or more computing environments based on the usage data[ “..For example, if resource usage monitor 630 observes a set of virtual machines exhibiting the same resource usage patterns over a period of time within the cloud computing environment, the resource usage monitor 630 may identify the pattern as a new profile and determine the profile parameters (e.g., usage amounts of various resources, patterns of changes in resource usage, and minimum/maximum thresholds that define the limits of the profile) and create a new profile type…”, 0091; (i.e determining a baseline usage characteristics with respect to the usage pattern)); 
determining that usage characteristics for the one or more computing environments for the period of time differs from the baseline usage characteristics by at least a predetermined threshold amount These automatically derived profiles may be detected and stored by the resource usage monitor 630, and then may be used to identify virtual machines as belonging to those profiles, without needing to understand the real-world usage of the virtual machines in the profile type. Other profile types may correspond to resource usage levels indicating that a virtual machine that is operating within or is exceeding the acceptable bounds of a service level agreement (SLA) between the cloud system and the customer (i.e., SLA-based profiles)…”, 0091 ( i.e determining whether the virtual machines operate within the limits or threshold by comparing with the profile created)]; and 

providing a notification in response to determining that the usage characteristics for the one or more computing environments for the period of time differs from the baseline usage characteristics by at least a predetermined threshold amount[ “a cloud management server may provide notifications to customers in step 706 that inform the customers of changes in the resource usage levels of the customer's virtual machines. For instance, significant changes in the resource usage levels of a virtual machine may indicate a software bug or security issue, such as a virtual machine that is malfunctioning or has been compromised by malware…”, 0105].  

Regarding claim 21, Bursell discloses wherein generating the predicted usage measure for the time period comprises using a machine learning model to generate the predicted usage measure[ 0092; Fig.8A, Fig. 8B], wherein the machine learning model is trained predict usage of different cloud computing services for particular periods of time based on monitored usage of the different cloud computing services in the particular periods of time and historical usage of the different cloud computing services[ 0077; 0088; 0093; Fig.8B].  
Regarding claim 22,Bursell discloses  wherein using the machine learning model to generate the predicted usage measure comprises: (ii) the historical usage data as input to the machine learning model; and in response to providing the input to the machine learning model, receiving the predicted usage measure as an output of the machine learning model[ 0088; 0092-0093l Fig.8B].
 Afshari  teaches providing (i) the monitored usage of the cloud computing services during the initial portion of the period of time [ Fig.6 ; col 6 lines 6-12; ( i.e. monitoring the  usage data hourly  within a day. Hence monitoring  during a portion of a day/ period of time)]


Claim  13 is  rejected under 35 U.S.C. 103 as being unpatentable over Bursell in view of Afshari as applied to claim 1 further in view of  Hwang et.al. (U.S Patent Application Publication 2018/0288143; hereinafter “Hwang”; Reference cited as prior art in previous office action)

Regarding claim 13, Bursell discloses the limitations outlined in claim 1. However, Bursell does not expressly disclose , determining to stop a particular computing environment that runs using first cloud computing resources;
 identifying one or more second cloud computing resources with which the particular computing environment is configured to interact, the one or more second cloud computing resources being different from the first computing resources; 
evaluating whether other computing environments rely on the one or more second cloud computing resources; 
determining, based on the evaluation, that no other active computing environments rely on the one or more cloud resources; and 
in response to determining that no other active computing environments rely on the one or more cloud resources, shutting down the one or more second cloud computing resources.  

In the same field of endeavor (e.g. managing servers in a cloud system, based on idle / active features and comparing with thresholds to terminate idle servers to minimize electrical energy wastage), Hwang teaches, 
determining to stop a particular computing environment that runs using first cloud computing resources[“The collector agents 302 run on each server 301 in cloud data centers (typically hundreds or thousands of cloud servers) and collect the following information in predefined time interval (e.g. executed in every four hours)….”, 0048; For a development server, the number of daytime logins, the average length of logins, the number of secure shells or virtual network connections, and the number of user activity processes will correlate to usage rate. Thus, features for classifying 410 are selected 502 based on what processes are running on each server”, 0057 ; The cloud data center manager 312 de-provisions or terminates idle servers in response to the action plan”, 0049 ; “  For each server classified as idle, the action plan generator 310 produces one of three treatment options: Termination in case the server is classified as completely idle with no significant processes; or Stop Virtual Machine in case the server is classified as idle with other running processes.  The action plan generator 310 pushes the treatment options to the cloud data center manager 312, which implements the treatment option that has been assigned to each idle server”, 0062; (i.e. stopping or shutting down an idle environment)].

 identifying one or more second cloud computing resources with which the particular computing environment is configured to interact, the one or more second cloud computing resources being different from the first computing resources[“.Stop Virtual Machine in case the server is classified as idle with other running processes.  …”, 0062]; 
evaluating whether other computing environments rely on the one or more second cloud computing resources;[ “even when a server has been classified as "idle", the inventive system and method proceed to a further step of validating 412 each idle server's network affinity with active servers.  … Check each idle server's netstat information to determine whether the idle server is connected in communication with any active servers.  If yes, the idle server is re-classified as an active server”, 0061] 
 determining, based on the evaluation, that no other active computing environments rely on the one or more cloud resources; and in response to determining that no other active computing environments rely on the one or more cloud resources, shutting down the one or more second cloud computing  resources[ “The idle/active server analyzer 308 then pushes validated identifications of idle servers to the action plan generator 310.  For each server classified as idle, the action plan generator 310 produces one of three treatment options: Termination in case the server is classified as completely idle with no significant processes; Termination with Snapshot in case the server is classified as idle with running storage/backup related processes (e.g., DBMS); or Stop Virtual Machine in case the server is classified as idle with other running processes.  …”, 0062].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bursell in view of Afshari with Hwang. Hwang’s teaching of determining idle / active servers based on several features  like the number of daytime logins, the average length of logins, or virtual network connections, and the number of user activity processes correlating to usage rate will substantially improve the energy savings of Bursell in view of Afshari’s system by de-provisioning/ terminating underutilized servers .
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bursell in view of  Afshari as applied to claim 1 further in view of Thomas et.al. (U.S Patent Application Publication 2016/0094622; hereinafter “Thomas”; Reference cited as prior art in previous office action)

Regarding claim 14,  Bursell discloses the limitations outlined in Claim 1. However, Bursell does not expressly disclose setting a default maximum duration for cloud computing environments to run; determining that a particular cloud computing environment has been running for the default maximum duration; and   terminating the particular cloud computing environment in response to determining that determining that the particular cloud computing environment has been running for the default maximum duration.  

In the same field of endeavor(e.g. scheduling shutdown and startup time for virtual desktop environment running on servers in the cloud to conserve computing resources ) , Thomas teaches ,
 setting a default maximum duration for cloud computing environments to run[ “.The cloud desktop instance 125 is hosted on one or more cloud desktop servers 120 in a data center, the one or more cloud desktop servers 120 providing an instance of the user's cloud desktop..”, 0023a user may specify the shutdown and startup times as their regular working hours (e.g., a cloud desktop instance is shut down at the end of the work day and a cloud desktop instance is started up at the beginning of the work day). …”, 0028; “…For example, applications (e.g., graphics intensive applications) may need to run for a certain period or with a certain amount of computing resources. Thus, by setting shutdown and startup times for the application (or decreasing and increasing resources for the application) based on an application usage pattern, the cloud desktop may be used more efficiently during those periods”, 0029-0031 ( i.e. setting the shutdown and startup time based on the usage pattern or a policy)]
determining that a particular cloud computing environment has been running for the default maximum duration; [ “user data for a first cloud desktop instance for the cloud desktop is automatically saved at the shutdown time, and, at 230, the first cloud desktop instance for the cloud desktop is automatically shut down at the shutdown time. At this time, less computing resources, or no more computing resources, are consumed for the cloud desktop instance. When the cloud desktop instance is shut down, some or all of the computing resources for the cloud desktop instance may be reallocated to other cloud desktop instances or other programs running on the cloud. “, 0034; “A scheduler 330 may be used to determine the schedule for the shutting down and starting up of a cloud desktop instance 325 running on the one or more cloud desktop servers 320] and
  terminating the particular cloud computing environment in response to determining that determining that the particular cloud computing environment has been running for the default maximum duration[ “[0038] At the shutdown time, at 420, the memory, CPU, and disk state of a first cloud desktop instance for the cloud desktop is saved, and, at 430, the first cloud desktop instance for the cloud desktop is shut down]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bursell in view of Afshari with Thomas. Thomas’s teaching of scheduling shutdown and startup time for virtual desktop environment will substantially improve Bursell in view of Afshari’s system to conserve the computing resources  at a regular time each day and a user/ customer  obtain credit for the reduced state of the cloud desktop instance[0027;0044].  

Regarding claim 15, Thomas teaches , identifying an execution duration limit applicable to a particular cloud computing environment that is running [ “.At 210, a schedule is automatically determined. The schedule may include, e.g., a shutdown time and a startup time. For example, the shutdown time may be the time the user associated with the cloud desktop finishes work or normally shuts off their user device. The startup time may be when the user starts work or turns on their user device. The schedule may be set on the user device or on a cloud desktop server”, 0027; “.For example, if it is determined that the user doesn't use the cloud desktop in the middle of the night, e.g., from 2:00 AM to 6:00 AM, the shutdown and startup times may be set based on the determination. 0028]
identifying a user or electronic account associated with the particular cloud computing environment[0027;0052]; 
determining that the execution duration limit for the particular cloud computing environment has reached or is within a predetermined threshold of the execution duration limit[0025;0063] ; and 
in response to determining that the execution duration has reached or is within a predetermined threshold of the identified execution duration limit[0063, providing a notification for presentation at a client device associated with a user associated with the particular cloud computing environment[“..the scheduler may indicate to the one or more data centers 912A-912N that host the cloud desktop associated with the user that the user data should be saved and the cloud desktop instance should be shut down. ..”, 0063].  
Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 17, 20 have been considered but are moot because the arguments do not apply to Bursell in view of Afshari references being used in the current rejection.
           b) The newly amended limitations of claims 21, 22 are rejected as set forth in the above rejection


Conclusion
    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rimini  et.al. U.S Patent Application Publication 2019/0122132, teaches energy consumption prediction and more specifically to analyzing abnormalities in energy consumption and providing personal recommendations. 

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187